Citation Nr: 1206605	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-18 768	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for plantar fasciitis of the left foot with pes planus and degenerative joint disease of the first metatarsophalangeal joint (left foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran failed to appear at a personal hearing before a member of the Board sitting at the RO in March 2011 without explanation.  Consequently, the request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a left foot disability; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has a left foot disability due to service are not competent.

3.  The April 2008 conclusion by a VA examiner, based on physical examination and a review of the claims file, that the Veteran's current left foot disability is not causally related to service injury are competent, credible, and highly probative evidence. 

4.  The Veteran does not currently have a left foot disability that is causally related to service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for a left foot disability are not met as the disorder was not incurred in or aggravated by active duty; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in March 2008, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  

The Veteran was informed in the March 2008 letter about disability ratings and effective dates if his service connection claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in April 2008.
All available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2009 RO hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran contends that he has had a left foot disability since service.  Because the left foot findings in service are considered acute and transitory and because the VA opinion on file is against the claim, the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that he complained of a contusion on the 4th toe on his left foot while playing basketball in August 1987.  He complained of left ankle pain due to exercise in December 1987, and an ankle sprain was diagnosed.  The Veteran was seen in August 1988 for an injury to his left knee and foot from trauma while playing basketball; the assessment was contusion and sprain to the ankle.  He complained in October 1989 of an approximately one month history of a "bump" to the lateral aspect of his left foot, which was reported to measure approximately 2 cm.  He did not undergo a separation examination.
A claim for service connection for a left foot disability was received by VA in February 2008.  The Veteran noted that the disability had begun in 1988 and had not been treated.

The Veteran underwent a VA evaluation in April 2008, which included review of the claims file.  The Veteran complained of left foot pain since service, for which he took ibuprofen.  X-rays of the left foot showed minimal degenerative joint disease of the first metatarsophalangeal joint.  Plantar fasciitis and mild pes planus with minimal first metatarsophalangeal degenerative joint disease were diagnosed.  The examiner concluded that the Veteran's left foot disability was less likely as not caused by or the result of trauma while playing basketball in service because there was no evidence in service of treatment for any current left foot disability and the Veteran noted that he has not sought treatment for his current left foot problems.  The examiner noted that the Veteran's left foot problems in service appeared to represent acute issues that had resolved and were unrelated to his current disabilities.

The Veteran testified in support of his claim at the RO in July 2009 that he started having left foot pain in basic training, for which he was seen and given aspirin, and that his left foot pain continued after discharge.

While the Veteran is competent to report his foot symptoms, he is not competent to opine that any current foot disorder is causally related to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While a veteran's contentions alone may be sufficient to support a grant involving a disorder such as varicose veins or flat feet that have "unique and readily identifiable features" that are "capable of lay observation," his current foot problems are not considered as this type of case.  Rather, this type of case is more complex and, therefore, requires competent medical knowledge.  Although the Veteran's current condition includes mild flat feet, it is more involved that a simple case of flat feet.  Moreover, the Veteran has not contended that he had flat feet in service.

The competent medical evidence in this case does not link the Veteran's current foot disabilities to military service.  Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Despite service complaints of left foot problems, there are no post-service complaints or findings of foot problems until many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Moreover, as noted on VA evaluation in April 2008, the Veteran's current left foot problems are not the same as in service, when a contusion of the 4th toe on the left foot, a left lower extremity sprain, and a left foot "bump" were noted.  Additionally, the April 2008 VA medical opinion on file, which is based on a review of the claims file and a physical examination of the Veteran, and which contains a supporting rationale, are against the claim.  Consequently, service connection for a left foot disability is not warranted.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




CONTINUED ON NEXT PAGE



ORDER

Service connection for a left foot disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


